Order entered October 24, 2019




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-19-00999-CR
                                      No. 05-19-01001-CR

                          PABLO PACHECORAMIREZ, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                     On Appeal from the 292nd Judicial District Court
                                   Dallas County, Texas
                    Trial Court Cause Nos. F17-76295-V & F17-76296-V

                                            ORDER
       The reporter’s record was due September 6, 2019. When it was not filed, we notified

court reporters Peri Wood and Debi Harris by postcard dated September 10, 2019 and directed

them to file (1) the reporter’s record, (2) written verification that no hearings were recorded, or

(3) written verification that appellant had not requested the reporter’s record by October 10,

2019. To date, the reporter’s record has not been filed and we have had no communication from

either Ms. Wood or Ms. Harris.

          We ORDER the reporter’s record filed by NOVEMBER 18, 2019. We caution Ms.

Wood and Ms. Harris that the failure to file the reporter’s record by that date will result in the
Court taking whatever remedies it has available to ensure that the appeals proceed in a timely

fashion, which may include ordering that they not sit until the complete reporter’s record is filed.

        We DIRECT the Clerk to send copies of this order to the Honorable Brandon

Birmingham, Presiding Judge, 292nd Judicial District Court; to Peri Wood, official court

reporter, 292nd Judicial District Court; to Debi Harris, court reporter, Auxiliary Court No. 8; and

to counsel for all parties.



                                                      /s/    ROBERT D. BURNS, III
                                                             CHIEF JUSTICE